        Case 4:17-cv-05772-HSG Document 51 Filed 11/02/18 Page 1 of 2



 1   ALEXIS COLL-VERY (SBN 212735)
     acoll-very@stblaw.com
 2   MARISSA LAMBERT (SBN 312567)
 3   marissa.lambert@stblaw.com
     SIMPSON THACHER & BARTLETTLLP
 4   2475 Hanover Street
     Palo Alto, California 94304-1114
 5   Telephone:     (650) 251-5000
     Facsimile:     (650) 251-5002
 6
 7   Pro Bono Attorneys for PlaintiffACLU

 8   MELISSA GOODMAN (SBN 289464)
     mgoodman@aclusocal.org
 9   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF SOUTHERN CALIFORNIA
10   1313 West 8th Street
11   Los Angeles, California 90017
     Telephone:    (213) 977-9500
12   Facsimile:    (213) 977-5299

13   Attorneys for Plaintiffs ACLU and SEIU-UHW
14                               UNITED STATES DISTRICT COURT
15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                       OAKLAND DIVISION
17
18   AMERICAN CIVIL LIBERTIES UNION and              Case No. 3:l 7-cv-05772-HSG
     SEIU-UHW,
19                                                   NOTICE OF VOLUNTARY
                                 Plaintiffs,         DISMISSAL WITHOUT PREJUDICE
20
                            V.
21
     ALEX M. AZAR II, Secretary of the U.S.
22   Department of Health and Human Services; R.
     ALEXANDER ACOSTA, Secretary of Labor; and
23   STEVEN T. MNUCHIN, Secretary of the Treasury,
     in their official capacities,
24
                                 Defendants.
25
26
27
28


     PLAINTIFFS' NOTICE OF VOLUNTARY DISMISSAL               CASE NO. 3:17-cv-05772-HSG
        Case 4:17-cv-05772-HSG Document 51 Filed 11/02/18 Page 2 of 2



 1          NOTICE IS HEREBY GIVEN that, pursuant to Federal Rules of Civil Procedure 41(a)(l),

 2   Plaintiffs American Civil Liberties Union and SEIU-UHW voluntarily dismiss without prejudice

 3   the above-entitled action against Defendants Alex M. Azar II, R. Alexander Acosta, and Steven T.

 4   Mnuchin. This notice of dismissal is being filed with the Court before filing or service by

 5   Defendants of either an answer or a motion for summary judgment.

 6
     Dated: November 2, 2018                      SIMPSON THACHER & BARTLETT LLP
 7
                                                                                /     MPL.
 8                                                By:   �             Ct,el-'V  �
                                                      ALEXIS COLL-VERY (SB12735)
 9
                                                      2475 Hanover Street
10                                                    Palo Alto, California 94304-1114
                                                      Telephone: (650) 251-5000
11                                                    Facsimile: (650) 251-5002
                                                      Email:      acoll-very@stblaw.com
12
                                                         Pro Bono Attorneys for ACLU Plaintiffs
13
14                                                AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF SOUTHERN CALIFORNIA
15
16

17                                                By:---------------­
18                                                   MELISSA GOODMAN (SBN 289464)
                                                     1313 West 8th Street
19                                                   Los Angeles, California 90017
                                                     Telephone: (213) 977-9500
20                                                   Facsimile: (213) 977-5299
                                                     E-mail:    mgoodman@aclusocal.org
21
22                                                       Pro Bono Attorneys for ACLU and SEIU-UHW
                                                         Plaintiffs
23

24
25
26
27
28
                                                     1
     PLAINTIFFS' NOTICE OF VOLUNTARY DISMISSAL                         CASE NO. 3:17-cv-05772-HSG
